Exhibit 10.39 AMENDMENT NO. 3 TO CREDIT AGREEMENT This AMENDMENT NO. 3 TO CREDIT AGREEMENT, dated as of January 19, 2017 (this “Amendment”), is entered into by and among COGINT, INC. (f/k/a IDI, Inc)., a Delaware corporation, as Parent, FLUENT, LLC, a Delaware limited liability company (“Borrower”), the other Borrower Parties party hereto, WHITEHORSE FINANCE, INC., as Administrative Agent (in such capacity, together with its successors and assigns, “Administrative Agent”), WHITEHORSE FINANCE CREDIT I, LLC, WHITEHORSE SMA FUNDING I, LLC and H.I.G. WHITEHORSE SMA ABF, L.P. (collectively, the “Existing Lenders”) and WHITEHORSE ONSHORE CREDIT OPPORTUNITIES I, LLC and H.I.G. WHITEHORSE TRINITY CREDIT, LLC (collectively, the “New Lenders”).All capitalized terms used but not otherwise defined herein shall have the meanings ascribed to them in the Credit Agreement (as defined below), including the definitions added thereto pursuant to this Amendment.
